PER CURIAM.
John Everett Pettway appeals the trial court’s order assessing public defender’s fees. We agree that the trial court erred in assessing $825 in attorney’s fees pursuant to section 27.56(l)(a), Florida Statutes (1993), without giving Mr. Pettway notice or an opportunity to object to the amount of the assessment. Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). Accordingly, on remand, Mr. Pettway shall have thirty days from the date of the mandate to file a written objection to the amount of the fee. If he files an objection, the trial court shall strike the $825 assessment and may impose a new assessment after providing Mr. Pettway notice and a hearing pursuant to Florida Rule of Criminal Procedure 3.720(d)(1). Bourque, 595 So.2d 222.
Reversed and remanded for further proceedings.
FRANK, A.C.J., and ALTENBERND and WHATLEY, JJ., concur.